DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
 Claims 1-17 are allowed.

Due to the cancellation of claims 18-30, the rejections under 35 USC 101 have been withdrawn.

Regarding the invention’s novelty, no single reasonable combination of prior art teach the invention. Regarding claims 1-6, US 2021/0196434 to Cramer et al. teaches of manufacturing dental aligners from a received treatment plan, however does not teach sending the aligners directly to the patient and does not recite the patient intake portal. US 2020/0113650 to Lemchen et al. teaches of manufacturing of dental aligners from a scan of a patient’s mouth, however does not teach of an approval of the treatment plan by a separate approving dentist as described in the claims and does not recite direct shipping to patients and a patient intake portal to track the status of patient treatments. 

Regarding claims 7-17, US 2019/0175303 to Akopov et al. teaches of manufacturing dental aligners from a received treatment plan, however does not teach sending the aligners directly to the patient and does not recite the patient intake portal and an approving dental portal as 

Regarding claims 18-25, WO 2019/036677 A1 to Sato et al. teaches of manufacturing dental aligners from a received treatment plan and tracks patient compliance, however does not teach of a “management engine” for tracking the status of multiple patients for dental aligner treatment and does not recite the patient intake portal that can track and update the status of multiple patients. US 2017/0365025 to Pumphrey teaches of manufacturing of dental aligners from a scan of a patient’s mouth and can track the shipping status of the ordered aligners, however does not teach of an approval of the treatment plan by an approving dentist as described in the claims and does not recite direct shipping to patients and a patient intake portal to track the status of patient treatments. 

Additionally, NPL “CVS health and smile direct club team up to expand access and affordability to innovative solution for achieving a straighter smile” teaches that a scanning site can be located at a facility such as a CVS Pharmacy, however does not teach of the separate sites for manufacturing and treatment planning and does not teach of a patient portal to track the order status of multiple patients.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686